Order filed February 28, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00017-CR
                                   ____________

                     ROBERT TAYLOR WILLIAMS, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 339th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1225261


                                        ORDER

      The reporter’s record in this case was due February 17, 2012. See Tex. R. App. P.
35.2. On February 6, 2012, the clerk of this court received the reporter’s record, but was
unable to file it because volumes eight through eleven had not been signed by Walter N.
Johnson, the court reporter. We therefore issue the following order.

      We order Walter N. Johnson, the official court reporter, to file a complete, signed
record in this appeal on or before March 9, 2012.

                                     PER CURIAM